Citation Nr: 0303818	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  98-19 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for skin cancer and 
pigmentation abnormalities due to exposure to mustard gas.

(The issue of entitlement to service connection for corneal 
ulcers due to exposure to mustard gas will be the subject of 
a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
presented to reopen the previously denied claims for service 
connection for skin cancer and pigmentation abnormalities and 
corneal ulcers, claimed as a residual of mustard gas 
exposure.  The Board, in a March 2001 decision, determined 
that new and material evidence had been presented to reopen 
the claims for benefits.  The matter was remanded to the RO 
for further evidentiary development.  The requested 
development has been completed, and the matter is returned to 
the Board for further appellate review. 

With respect to the issue of entitlement to service 
connection for corneal ulcers due to mustard gas exposure, 
the Board is undertaking additional development pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903. 38 C.F.R. 
§ 20.903(2002).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.





FINDINGS OF FACT

1.  The veteran has squamous cell carcinoma and basal cell 
carcinoma.

2.  The veteran was a medical test subject who underwent 
exposure to mustard gas during service in May 1943.

3.  The veteran's squamous cell carcinoma and basal cell 
carcinoma is related to mustard gas exposure during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
squamous cell carcinoma and basal cell carcinoma were 
incurred as a residual of exposure to mustard gas during 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.316 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records show that his skin was 
normal on entrance examination in February 1943.  Documents 
associated with the record disclose that information obtained 
from the Naval Research Laboratory confirms the veteran was a 
medical test subject who underwent patch test exposure to 
mustard gas in May 1943 at Bainbridge Naval Training Center 
in Maryland.  Medical reports reference findings of 
vesiculation and erythema at 24 and 48 hours after exposure.  
The report of his service separation examination, conducted 
in December 1945, shows normal findings on evaluation of the 
skin.

VA outpatient clinical reports document treatment for 
pathology of the skin.  In 1992, the veteran was evaluated 
with actinic keratosis and squamous cell carcinoma of the 
left forearm.  In 1995, he developed squamous cell carcinoma 
on the left arm and hand, and basal cell carcinoma on the 
right arm.  These reports also document treatment for 
problems with discoloration of both arms.

A September 2001 VA examination report reflects the veteran's 
history of squamous cell carcinoma and basal cell carcinoma.  
Physical examination revealed the presence of areas of hyper- 
and hypopigmentation bilaterally on the arms, hyperpigmented 
patches, and seborrheic keratosis.  The diagnostic impression 
was squamous cell carcinoma and basal cell carcinoma.  The 
examiner indicated that the findings on examination were 
consistent with topical mustard as the etiological agent for 
the observed lesions.  It was his opinion that the veteran's 
history of symptoms was consistent with exposure to topical 
mustard.

Analysis

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  With chronic 
disease shown as such in service or within the presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service or in the presumptive period is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

With respect to exposure to mustard gas and Lewisite, VA has 
adopted regulations regarding these vesicants agents.  
38 C.F.R. § 3.316(a) provides that, except as provided in 
paragraph (b) of this section, exposure to the specified 
vesicant agents during active military service under the 
circumstances described below together with the subsequent 
development of any of the indicated conditions is sufficient 
to establish service connection for that condition:  (1) 
Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; (2) Full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease; (3) Full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.

VA Manual, M21-1, Part III, Paragraph 5.18a specifies that 
veterans who underwent full-body exposure includes in part 
those exposed during field or chamber testing.

Service connection will not be established under 3.316 if the 
claimed condition is due to the veteran's own willful 
misconduct, or there is affirmative evidence that establishes 
a non-service related supervening condition or event as the 
cause of the claimed condition.  38 C.F.R. § 3.316.  Under 
the provisions of 38 C.F.R. § 3.316, the veteran is relieved 
of his burden of providing medical evidence of a nexus 
between the current disability and the in-service exposure.  
Rather, service connection is granted if the veteran has 
experienced: (1) full-body exposure, (2) to the specified 
vesicant agent, (3) during active military service, and (4) 
has subsequently developed the specified conditions; all this 
is the subject to the exception in paragraph (b).  This 
regulation does not require a medical nexus, but rather a 
nexus is presumed if the other conditions are met.  See 
Pearlman v. West, 11 Vet. App. 443, 446 (1998).

Here, the veteran contends that he was exposed to mustard gas 
during service, and that service connection is warranted for 
his claimed skin condition.  Evidence of record verifies that 
the veteran had patch exposure to mustard gas in service.  
Service records show that he participated in experimental 
testing of vesicant gases in May 1943 at Bainbridge Naval 
Training Center in Maryland.  Such exposure, however, does 
not invoke the presumption of service connection for certain 
developing conditions pursuant to 38 C.F.R. § 3.316.  

Notwithstanding, as indicated, service connection may be 
granted for disability resulting from disease or injury which 
was incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.  The medical evidence shows that the veteran's skin 
was normal on separation from service, and there is no 
objective medical evidence which indicates a cancerous skin 
disease was manifest to a compensable degree within one year 
after the veteran's separation from service.  In this regard, 
the medical evidence demonstrates that the veteran has a skin 
disorder, which has been diagnosed as squamous cell carcinoma 
and basal cell carcinoma.  VA outpatient treatment reports 
document treatment for skin cancer.  The VA examiner has 
opined that the veteran's current skin disease is consistent 
with exposure to topical mustard.  There is no evidence of 
record which refutes this opinion.  While the evidence does 
not support a finding that the veteran was subjected to full-
body exposure for which his current squamous cell carcinoma 
and basal cell carcinoma may be presumed by pertinent 
regulation to be due to such exposure, there is  competent 
objective medical evidence which relates the current skin 
disorder to an incident of topical mustard exposure during 
service.  Accordingly, with resolution of all reasonable 
doubt in favor of the veteran, entitlement to service 
connection for squamous cell carcinoma and basal cell 
carcinoma is established.  


Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on November 9, 
2000, during the pendency of the veteran's appeal.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

In this case, VA has substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  The 
veteran was advised in the October 1997 rating decision, the 
Statement of the Case and Supplemental Statements of the 
case, of the applicable laws and regulations needed to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Additionally, the veteran provided opportunity to provide 
testimonial evidence in support of his claims during a 
January 1999 hearing.  With respect to the issue of 
entitlement to service connection for skin cancer and 
pigmentation abnormalities due to mustard gas exposure, there 
is no indication of record that any other potential sources 
of treatment records have been identified by the veteran or 
record.  The Board therefore finds that VA has complied with 
all obligations to inform the veteran of the applicable laws 
and regulations and with all duties to assist the veteran in 
the development of this aspect of his appeal. 




ORDER

Service connection for squamous cell carcinoma and basal cell 
carcinoma, claimed as a residual of exposure to mustard gas, 
is granted, subject to the law and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

